NOT FOR PUBLICATION IN WEST'S HAWAI‘I REPORTS AND PACIFIC REPORTER

NO. 30477

IN THE INTERMEDIATE COURT OF APPEALS

   

oF THE STATE oF HAWAI‘I

G'»=c wa 92 :)nvenzz
@37,=.§

VESTAL KEITH SIMEONA, Petitioner-Appellant,T
STATE oF HAWAI‘I, Respondent-Appellee "“'r§;

APPEAL FROM THE CIRCUIT COURT OF THE FIRST CI§€LIT
09-O3ll)

(S.P.P. NO. 09-l-OO63; CR. NO.

ORDER GRANTING PETITIONER-APPELLANT

VESTAL KEITH SIMEONA'S REQUEST TO WITHDRAW HIS APPEAL
(By: Foley, Presiding Judge, Reifurth and Ginoza, JJ.)

Upon consideration of Petitioner-Appellant Vestal Keith
Simeona’s letter dated July l9, 2010 and filed August 9, 2010
and

seeking leave to withdraw his appeal, the papers in supportF

the records and files herein,
IT IS HEREBY ORDERED that Appellant's request to

withdraw his appeal is granted, and this appeal is dismissed.
August 26, 20lO.

@éJ/zff

Presiding Judge

;QO)\»MN\\UY\ 

Associate Judge

I.~a.¢u

Associate Jud

DATED: Honolulu, HawaiUq